 1

 2

 3                                                 JS-6

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JEROME D. WHITE,              )   NO. CV 19-8668-JFW(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )   JUDGMENT
                                   )
14   LAURA ELDRIDGE, Warden,       )
                                   )
15                                 )
                    Respondent.    )
16   ______________________________)

17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23

24             DATED:   February 20, 2020.

25

26                               ___________________________________
                                         __
                                            JOHN F. WALTER
27                                   UNITED STATES DISTRICT JUDGE

28
